Appeal from Chancery Court, Jackson County; Rex Gordon, Chancellor.
Before SMITH, P. J., and BROOM and COFER, JJ.
THE DECREE APPEALED FROM IS AFFIRMED AS TO THE AWARD OF CUSTODY OF THE CHILD TO MRS. WILSON AND THE PROVISION FOR ITS SUPPORT, THE JURISDICTION OF THE CHANCERY COURT OF JACKSON COUNTY AS TO THOSE MATTERS BEING A CONTINUING ONE; THE DE*834CREE IS REVERSED, WITHOUT PREJUDICE, AS TO THE AWARD OF SEPARATE MAINTENANCE TO MRS. WILSON, AND THE CASE IS REMANDED FOR FURTHER PROCEEDINGS NOT INCONSISTENT WITH THIS OPINION.
PATTERSON, C. J., ROBERTSON, P. J., and SUGG, WALKER, LEE, and BOWLING, JJ., concur.